                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,

v.                                                Case No. 8:21-cv-188-MSS-AEP

WECARE PHARMACY, LLC;
QINGPING ZHANG, PHARMD,
MS; LI YANG, L&Y HOLDINGS,
LLC.

             Defendants.
                                           /


                                     ORDER

      To expedite the flow of discovery material between the parties, facilitate the

prompt resolution of disputes over confidentiality, adequately protect individually

identifiable health information entitled to be kept confidential under the Federal

Privacy Act, 5 U.S.C. § 552a, and ensure that protection is afforded only to material

so entitled, it is, pursuant to the Court’s authority under Fed. R. Civ. P. 26(c) and

with the consent of the parties, ORDERED:

      1.     Production of Health Information By The Parties That May Be

Subject To The Privacy Act, 5 U.S.C. § 552a, to 45 C.F.R. Parts 160 and 164, or

to 42 U.S.C. § 1306, or Other Privacy Protections. The parties may produce

certain individually identifiable health information, defined as including health

information that is connected to a patient’s name, address, Social Security number
or other identifying number, including HIC number and as otherwise defined in 45

C.F.R. §160.103 (herein also referred to as “Protected Health Information” or

“PHI”), pursuant to their obligations to make disclosures under Federal Rule of

Civil Procedure 26(a), in response to discovery requests, and as otherwise necessary

in this Litigation, which includes this action and all appellate proceedings or the

expiration of time to commence such appellate proceedings related to this action.

The information produced may be subject to the provisions of the Privacy Act, 5

U.S.C. § 552a, to the provisions of 45 C.F.R. Parts 160 and 164, or to the provisions

of 42 U.S.C. § 1306, or there may be no waiver by the patient to produce the records

to all parties to this Litigation. The parties shall produce these documents

unredacted to the other parties to this Litigation. Upon producing these documents,

the parties shall designate them as “confidential” in the manner set forth in

Paragraph 2 below. The parties, including their respective counsel and their

personnel, may use these documents (and the deposition portions designated as

“confidential” in the manner set forth in Paragraph 3 below) only for purposes of

the Litigation, and may disclose them to non-parties to this Litigation only as

needed for the Litigation, and only if the non-party signs the Acknowledgment of

Protective Order form attached to this Order. The parties and their counsel shall

exercise best efforts to prevent unauthorized disclosure of PHI subject to this Order

(“Confidential Information”) and shall maintain all such information in a secure

and safe manner. The parties shall not file these documents with or submit them to

the Court or reproduce their contents in any court filing unless the document or



                                         2
filing is placed under seal or all information that would identify the subject of the

document or filing has been redacted or removed.

       2.     Designation of Material Subject to this Protective Order. To

designate “confidential” material covered by this Order, the parties shall so

designate, on the material itself, in an accompanying cover letter, on a diskette

cover, or in written discovery requests or responses, by using the following

designation: “CONFIDENTIAL”

       3.     Protected Health Information in Depositions. Subject to the

requirements of Paragraph 1 above, parties may show deponents designated

confidential documents. However, efforts should first be made, if practicable, to

conceal the identity of the subject of the record by coding the documents to

substitute a numerical or other designation for the name or other identifying

information of the subject of the record. The parties may, within 30 business days

after receiving a deposition, designate pages of the transcript (and exhibits thereto)

as confidential. Confidential information within the deposition transcript may be

designated by underlining the portions of the pages that are confidential and

marking such pages with the following legend: “CONFIDENTIAL.” Until

expiration of the 30-day period, the entire deposition will be treated as subject to

protection against disclosure under this Order. If no party timely designates

confidential information in a deposition, then none of the transcript or its exhibits

will be treated as confidential.




                                          3
      4.     Protected Health Information in Open Court. The procedures for use

of designated confidential documents during any hearing or the trial of this matter

shall be determined by the parties and the Court in advance of the hearing or trial.

The parties shall consider redacting confidential documents to remove Protected

Health Information, request to submit such documents under seal, code the

documents to substitute a numerical or other designation for the patient’s name or

other Protected Health Information, request that any exhibit be placed under seal,

introduce summary evidence where practicable which may be more easily redacted,

and assure that all Social Security and HIC numbers associated with the names of

individual patients have been removed. No party shall disclose designated

confidential documents in open Court without prior consideration by the Court.

      5.     Filing of documents. Pursuant to Federal Rule of Civil Procedure

5.2(e)(1), the Court has determined that good cause has been shown and that good

cause exists to require redaction of Protected Health Information covered by this

Order before a document containing such Protected Health Information is filed with

the Court. Accordingly, prior to filing with the Court any materials marked

“CONFIDENTIAL” pursuant to this Order, the party filing such materials shall

redact all Protected Health Information and shall file the redacted document on the

public record. The party filing the redacted document also shall provide an

unredacted copy of the document to the Court and other parties. Any party wishing

to file confidential information with the Court must first move to have the




                                         4
information filed under seal in accordance with the procedure mandated by the local

rules.

         6.    Modification Permitted. Nothing in this Order shall prevent any

party from seeking modification of this Order or from objecting to discovery that it

believes to be otherwise improper.

         7.    No Waiver. The failure to designate any materials as provided in

Paragraph 2 or Paragraph 3 shall not constitute a waiver of a party’s assertion that

the materials are covered by this Order.

         8.    Qualified Protective Order. By entering this Order, the Court finds

that this Order is a “qualified protective order” within the meaning of 45 C.F.R. §

164.512(e)(1)(v). In accordance therewith, all Protected Health Information shall be

designated “confidential” and may be used and/or disclosed in accordance with the

terms of this Order.

         9.    No Ruling on Discoverability or Admissibility. This Order does not

constitute a ruling on the question of whether any particular material is properly

discoverable or admissible and does not constitute any ruling on any potential

objection to the discoverability of any material.

         10.   Return or Destruction. Except as provided in this order, within sixty

(60) days of the conclusion of this Litigation, the parties shall (a) destroy or delete

all items designated as confidential and certify in writing that they have been

destroyed or deleted, or (b) return them to the designating party, except materials

that exist on back up tapes or similar systems. PHI that exists on back-up tapes,



                                           5
systems, or similar storage need not be immediately deleted or destroyed and,

instead, such PHI shall be overwritten and destroyed in the normal course of

business. Until the PHI is overwritten in the normal course of business, the receiving

party will take reasonable steps to limit access, if any, to the persons necessary to

conduct routine IT and cybersecurity functions. In the course of disposing of any

PHI in its possession under this paragraph, the receiving party will also take

reasonable steps to notify persons to whom it distributed any PHI pursuant to this

order that such PHI should be returned to the receiving party or destroyed by the

person possessing the PHI with written confirmation to the receiving party.

          11.   Notwithstanding the above provision, counsel for the parties are

entitled to retain an archival copy of all pleadings, affidavits, motion papers, trial,

transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

reports, briefs, other papers filed with the Court, and any other parts of the trial

record, as well as notes and other documents constituting the work product of

litigation counsel, even if these items contain or reflect Confidential Information,

so long as the these items remain clearly marked to reflect that the information

contained therein is Confidential Information subject to this Protective Order. In

particular, attorneys for the United States may maintain copies of any Confidential

Information in their case file, as well as copies of any notes or summaries containing

such Confidential Information subject to the Federal Records Act, 44 U.S.C. § 3101,

et seq.




                                          6
      12.    Disclosure to Agencies or Departments of the United States.

Nothing in this Protective Order shall prevent or in any way limit or impair the right

of the United States to disclose to any of its agencies or departments, or any division

or office of any such agency or department, documents designated as confidential

under this Order, that relate to a potential violation of law or regulation, or relating

to any matter within that agency’s jurisdiction, nor shall anything contained in this

Order prevent or in any way limit or impair the use of any such designated

confidential documents by an agency in any lawfully permitted proceeding relating

to a potential violation of law or regulation, or relating to any matter within that

agency’s jurisdiction; provided, however, that the agency shall maintain the

confidentiality of the designated confidential documents in a manner consistent

with the terms of this Order. Notwithstanding the foregoing, no PHI shall be

disclosed except as required by law or otherwise permitted under HIPAA.

      13.    Disclosure to Congress. To the extent that such access to PHI is

required by another law or otherwise permitted under HIPAA, nothing contained

in this Protective Order shall prevent or in any way limit or impair the right of the

United States to provide designated confidential documents to a Congressional

entity; provided, however, that the United States shall notify the Congressional

entity requesting the documents that the designated confidential documents have

been produced pursuant to this Protective Order and shall, if there are no objections

interposed by the Congressional entity requesting the documents, use reasonable




                                           7
efforts to notify the designating party or non-party of the Congressional entity’s

request and the United States’ response thereto.

      Accordingly, it is hereby

      DONE AND ORDERED in Tampa, Florida, on this 1st day of April, 2021.




cc:   Counsel of Record




                                         8
                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,

v.                                                  Case No. 8:21-cv-188-MSS-AEP

WECARE PHARMACY, LLC;
QINGPING ZHANG, PHARMD,
MS; LI YANG, L&Y HOLDINGS,
LLC.

             Defendants.
                                              /


            ACKNOWLEDGEMENT OF PROTECTIVE ORDER

      I have read and understand the Stipulated Protective Order Governing the

Disclosure of Health Information (“Order”) entered in this action on

______________________, 2021. I hereby agree to be bound by the terms of the

Order. Specifically, I agree that I will use stamped confidential documents and any

information contained therein only for purposes of this case, including any appeals,

and not for any other purpose of any kind, and I agree that I will take all appropriate

steps to keep the stamped confidential documents and any information contained

therein confidential. I also agree that I will return all stamped confidential

documents to counsel within thirty (30) days after the final conclusion of this

Litigation. I hereby acknowledge that my duties under this Acknowledgment shall

survive the termination of this case and are binding upon me for all time. I hereby



                                          9
consent to the personal jurisdiction of the United States District Court for the

Middle District of Florida in the above-captioned case for purpose of enforcing the

aforementioned Order.



                                              _______________________________
                                              [signature]


DATED:________________________                _______________________________
                                              [print name]




                                        10
